
	

114 S715 IS: Military and Veterans Mental Health Provider Assessment Act of 2015
U.S. Senate
2015-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 715
		IN THE SENATE OF THE UNITED STATES
		
			March 11, 2015
			Mr. Donnelly (for himself and Mr. Wicker) introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To improve the provision of mental health care to members of the Armed Forces and veterans from the
			 Department of Defense and the Department of Veterans Affairs, and for
			 other purposes.
	
	
		1.Short title
 This Act may be cited as the Military and Veterans Mental Health Provider Assessment Act of 2015.
		2.Improvement of mental health care provided by health care providers of the Department of Defense
			 and the Department of Veterans Affairs
 (a)Training on recognition and management of risk of suicideThe Secretary concerned shall ensure that all health care providers under the jurisdiction of such Secretary receive empirically supported training on the recognition and assessment of individuals at risk for suicide and the management of such risk not less frequently than once every three years.
			(b)Evaluation of implementation of clinical practice guidelines and best practices by mental health
			 care providers
 (1)In generalNot later than one year after the date of the enactment of this Act, and not less frequently than once each year thereafter, the Secretary concerned shall conduct an evaluation of the implementation by mental health care providers under the jurisdiction of such Secretary of the clinical practice guidelines recommended for such providers by such Secretary and other evidence-based treatments and approaches.
 (2)Inclusion of results in employee performance evaluationsThe Secretary concerned shall incorporate evaluations conducted under paragraph (1) into the employee evaluation process conducted by such Secretary with respect to mental health care providers to the greatest extent possible.
				(c)Assessment of mental health workforce
 (1)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Defense and the Secretary of Veterans Affairs shall jointly submit to the appropriate committees of Congress a report assessing the mental health workforce of the Department of Defense and the Department of Veterans Affairs and the long-term mental health care needs of members of the Armed Forces and veterans for purposes of determining the long-term need of the Department of Defense and the Department of Veterans Affairs for mental health care providers.
 (2)ElementsThe report submitted under paragraph (1) shall include an assessment of the following: (A)The number of mental health care providers of the Department of Defense and the Department of Veterans Affairs as of the date of the submittal of the report, disaggregated by specialty, including psychiatrists, psychologists, social workers, mental health counselors, and marriage and family therapists.
 (B)The number of mental health care providers that are anticipated to be needed by the Department of Defense and the Department of Veterans Affairs.
 (C)The types of mental health care providers that are anticipated to be needed by the Department of Defense and the Department of Veterans Affairs.
 (D)Locations in which mental health care providers are anticipated to be needed by the Department of Defense and the Department of Veterans Affairs.
 (d)Plan for development of procedures To measure mental health dataNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense and the Secretary of Veterans Affairs shall jointly submit to the appropriate committees of Congress a plan for the Department of Defense and the Department of Veterans Affairs to jointly develop procedures to compile and assess data relating to the following:
 (1)Outcomes for mental health care provided by the Department of Defense and the Department of Veterans Affairs.
 (2)Variations in such outcomes among different medical facilities of the Department of Defense and Department of Veterans Affairs.
 (3)Barriers, if any, to the implementation by mental health care providers under the jurisdiction of the Secretary concerned of the clinical practice guidelines recommended for such providers by such Secretary and other evidence-based treatments and approaches.
 (e)DefinitionsIn this section: (1)Appropriate committees of CongressThe term appropriate committees of Congress means—
 (A)the Committee on Armed Services and the Committee on Veterans’ Affairs of the Senate; and (B)the Committee on Armed Services and the Committee on Veterans’ Affairs of the House of Representatives.
 (2)Secretary concernedThe term Secretary concerned means— (A)the Secretary of Defense with respect to matters concerning the Department of Defense; and
 (B)the Secretary of Veterans Affairs with respect to matters concerning the Department of Veterans Affairs.